

Execution
Version
TENTH AMENDMENT TO
CREDIT AGREEMENT


THIS TENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of December 23, 2014, by and among PICO Northstar Hallock, LLC, a
Delaware limited liability company (the “Borrower”), PICO Northstar, LLC, a
Delaware limited liability company (the “Parent Guarantor”), the lenders from
time to time party to the Credit Agreement, as defined below (the “Lenders”),
and ING Capital LLC, a Delaware limited liability company, as agent for the
Lenders (the “Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Parent Guarantor, the Lenders and the Agent are
parties to that certain Credit Agreement dated as of June 13, 2011 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”; the Existing Credit Agreement, as amended by this
Amendment, and as hereafter amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement), pursuant to which the Lenders have made certain
financial accommodations available to the Borrower; and


WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended as set forth herein, and the undersigned Lenders have agreed to so amend
the Existing Credit Agreement as set forth herein, subject to the terms and
conditions hereof;


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Parent Guarantor, the
undersigned Lenders and the Agent hereby agree as follows:


1.Amendment to Section 1.1 of the Existing Credit Agreement. Section 1.1 of the
Existing Credit Agreement is hereby amended by replacing the definition of “Debt
Service Coverage Ratio” in its entirety with the following:


“Debt Service Coverage Ratio” means, for any period, the ratio of (a) EBITDA of
the Borrower and its Subsidiaries for such period less (i) Consolidated Capital
Expenditures for such period (excluding that portion of Consolidated Capital
Expenditures that is financed by Indebtedness (other than the Obligations)) plus
(ii) for the Fiscal Quarters ending on or after March 31, 2013 and on or before
December 31, 2014, the proceeds of the First DSCR Preferred Equity Issuance and
the proceeds of all Other DSCR Preferred Equity Issuances, to the extent such
proceeds of such First DSCR Preferred Equity Issuance and such Other DSCR
Preferred Equity Issuances are received (or deemed to have been received) by the
Parent Guarantor and contributed by the Parent Guarantor to the equity capital
of the Borrower during the four consecutive Fiscal Quarters ending on the last
day of such period plus (iii) for the Fiscal Quarters ending on or after
December 31, 2014, and on or before December 31, 2015, the proceeds of the
2014/2015 DSCR Preferred Equity Issuances, to the extent such proceeds of such
2014/2015 DSCR Preferred Equity Issuances are received (or deemed to have been
received) by the Parent Guarantor and contributed by the Parent Guarantor to the
equity capital of the Borrower during the four consecutive Fiscal Quarters
ending on the last day of such period, less (iv) Permitted Tax Distributions
with respect to such period less (v) any other distributions made by the Parent
Guarantor to its members during such period to (b) Debt Service for such period.



--------------------------------------------------------------------------------





2.Amendment to Section 1.1 of the Existing Credit Agreement. The Existing Credit
Agreement is hereby further amended by adding the following sentence to the end
of the definition of “Applicable Margin”:


For the period beginning on September 30, 2014, and continuing through and
including December 31, 2015, “Applicable Margin” shall mean the Applicable
Margin as calculated above plus one half of one percent (0.50%).


3.Amendment to Section 1.1 of the Existing Credit Agreement. The Existing Credit
Agreement is hereby further amended by adding new definitions for the following
terms in their respective proper alphabetical order, as follows:


“2014/2015 DSCR Preferred Equity Issuance” means one or more issuances by the
Parent Guarantor on or after the Tenth Amendment Date, and on or before December
31, 2015, of Qualified Preferred Equity Interests for cash the proceeds of which
are contributed by the Parent Guarantor to the equity capital of the Borrower;
provided, however, that no Financial Covenant Default Contribution shall
constitute a 2014/2015 DSCR Preferred Equity Issuance.


“2014/2015 Extended Period DSCR Preferred Equity Issuance” shall mean a
2014/2015 DSCR Preferred Equity Issuance which is made with respect to a given
Fiscal Quarter for which the Alternate Debt Service Coverage Ratio Requirement
is applicable and which is made during the period of five (5) Business Days
immediately following the last day of such Fiscal Quarter.


“2014 Required DSCR Preferred Equity Issuance” means that portion of the
2014/2015 DSCR Preferred Equity Issuance which is required to be made on or
prior to the Tenth Amendment Date in an amount of not less than $3,500,000.


“Alternate Debt Service Coverage Ratio Requirement” has the meaning set forth in
Section 6.2.4(b).


“Tenth Amendment Date” means December 23, 2014.


4.Amendment to Section 3.3.1(j) of the Existing Credit Agreement. The Existing
Credit Agreement is hereby amended by replacing clause (j) of Section 3.3.1 with
the following:


(j)    shall, promptly after (and in any event within two (2) Business Days
following) receipt by the Borrower or any Subsidiary or the Agent of any Net
Securities Proceeds (excluding Net Securities Proceeds resulting from (i) any
Additional Equity Issuance (2012), (ii) the First DSCR Preferred Equity
Issuance, (iii) Other DSCR Preferred Equity Issuances in an aggregate amount
during the term of this Agreement not to exceed $25,000,000, or (iv) 2014/2015
DSCR Preferred Equity Issuances), make a payment to the Agent in an amount equal
to such Net Securities Proceeds; provided, that this clause (j) of Section 3.3.1
shall not in any event be deemed a consent to any issuance or sale of Stock by
any Loan Party that is otherwise prohibited by the terms of this Agreement or of
any of the other Loan Documents;


5.Amendment to Section 4.2.5 of the Existing Credit Agreement. The Existing
Credit Agreement is hereby amended by replacing Section 4.2.5 in its entirety
with the following:





--------------------------------------------------------------------------------



SECTION 4.2.5 Adverse Change. Since September 30, 2014, no event shall have
occurred which the Agent shall determine has resulted in, or could reasonably be
expected to result in, a Material Adverse Change.


6.Amendment to Section 5.5 of the Existing Credit Agreement. The Existing Credit
Agreement is hereby amended by replacing Section 5.5 in its entirety with the
following:


SECTION 5.5 Material Adverse Change. Since September 30, 2014, there has been no
Material Adverse Change.


7.Amendment to Section 6.2.4(b) of the Existing Credit Agreement. The Existing
Credit Agreement is hereby amended by replacing clause (b) of Section 6.2.4 in
its entirety with the following:


(b)    Debt Service Coverage Ratio. The Borrower will not permit its Debt
Service Coverage Ratio to be (i) less than 1.75 to 1.00 as of the last day of
any Fiscal Quarter, beginning with the second full Fiscal Quarter ending after
the Project Construction Completion Date and continuing through the Fiscal
Quarter ending on December 31, 2013, (ii) less than 1.00 to 1.00 as of the last
day of the Fiscal Quarter ending June 30, 2014, or (iii) less than 1.25 to 1.00
as of the last day of each Fiscal Quarter ending thereafter, in each case
calculated for the four consecutive Fiscal Quarter period ending on each such
date; provided, however, that if the Borrower is not in compliance with the
foregoing financial covenant as of the last day of any given Fiscal Quarter
during the period beginning on January 1, 2015, and continuing through and
including December 31, 2015, then the Borrower shall be deemed to be in
compliance with such financial covenant if its Debt Service Coverage Ratio as of
such date is not less than 1.00 to 1.00, which (a) shall be calculated for the
Fiscal Quarter ending on such date (b) shall include any 2014/2015 Extended
Period DSCR Preferred Equity Issuances for such Fiscal Quarter, and (c) shall
exclude any 2014/2015 Extended Period DSCR Preferred Equity Issuances made
during such Fiscal Quarter with respect to the prior Fiscal Quarter (such
alternate requirement, the “Alternate Debt Service Coverage Ratio Requirement”.)


8.Amendment to Section 6.2.4(c) of the Existing Credit Agreement. The Existing
Credit Agreement is hereby amended by replacing clause (c) of Section 6.2.4 in
its entirety with the following:


(c)    Minimum Net Worth of Borrower. The Borrower will not permit its Net Worth
on any date to be less than $50,000,000.


9.Amendment to Section 7.1.21 of the Existing Credit Agreement. The Existing
Credit Agreement is hereby amended by replacing Section 7.1.21 in its entirety
with the following:


(c)    Minimum Tangible Net Worth of Sponsor. The Tangible Net Worth of the
Sponsor on any date shall not be less than $350,000,000.



--------------------------------------------------------------------------------



10.Amendment to Section 9.2 of the Existing Credit Agreement. Section 9.2 of the
Existing Credit Agreement is hereby amended by deleting the second copy address
(which shall not constitute notice) for the Borrower and the Parent Guarantor
which currently lists DLA Piper LLP (US) and substituting in lieu thereof the
following:


Stoel Rives LLP
33 South Sixth Street, Suite 4200
Minneapolis, MN 55402
Attention: David T. Quinby, Esq.
Facsimile No.: 612-373-8881
Telephone No.: 612-373-8825


11.Amendment to Exhibit D. The Credit Agreement is hereby amended by deleting
the existing Exhibit D and substituting in lieu thereof the attached amended
Exhibit D.


12.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment, this Amendment shall not become effective, and the
Borrower and the Parent Guarantor shall have no rights under this Amendment,
until each of the following conditions shall have been satisfied:


(a)    the Agent shall have received duly authorized, executed and delivered
counterparts to this Amendment from each of the Borrower, the Parent Guarantor,
the Required Lenders and the Agent;


(b)    the Agent shall have received evidence satisfactory to the Agent that on
or before the Tenth Amendment Date the Sponsor has made, and the Borrower has
received the proceeds of, the 2014 Required DSCR Preferred Equity Issuance,
together with copies of all documents evidencing such issuance; and


(c)    the Borrower shall have made payment or reimbursement of all costs and
expenses of the Agent which have been invoiced not later than one Business Day
prior to the date of this Amendment, including, without limitation, fees and
expenses of King & Spalding LLP, counsel to the Agent.


13.Representations and Warranties. To induce the Lenders and the Agent to enter
into this Amendment, each of the Borrower and the Parent Guarantor hereby
represents and warrants to the Lenders and the Agent as follows:


(a)    The execution, delivery and performance by it of this Amendment are
within its organizational powers and have been duly authorized by all necessary
organizational, and if required, shareholder, partner or member action.


(b)    The execution, delivery and performance by it of this Amendment have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of its Organizational
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which it is a party or affecting it or its properties
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which it or its property is
subject; or (c) violate any applicable law.



--------------------------------------------------------------------------------





(c)    This Amendment has been duly executed and delivered by it, and the Credit
Agreement, as amended by this Amendment, constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.


(d)    The representations and warranties of the Borrower contained in the
Credit Agreement and the other Loan Documents (i) were true and correct in all
material respects as of the date initially made, and (ii) are true and correct
in all material respects with the same effect as if made on the date hereof and
both before and after giving effect to this Amendment and the transactions
contemplated hereby (except to the extent expressly stated to be as of an
earlier date).


(e)    No material adverse development has occurred in any litigation,
arbitration or governmental investigation or proceeding which renders such
litigation, arbitration or governmental investigation or proceeding likely to
succeed and, which, if successful could reasonably be expected to result in a
Material Adverse Change.


(f)    No Default or Event of Default has occurred and is continuing or would
result from this Amendment or the transactions contemplated hereby.


(g)    Since September 30, 2014, no event has occurred which has had, or could
reasonable be expected to have, a material adverse effect on the property,
assets, nature of assets, business, operations, liabilities, condition
(financial or otherwise) or prospects of the Borrower or the Project or (b) has
resulted, or could reasonable be expected to result, in a Material Adverse
Change.


14.Reaffirmations and Acknowledgments. Each of the Borrower and the Parent
Guarantor hereby acknowledges that, as of the date hereof, the security
interests and Liens granted to the Agent and the Secured Parties under the
Credit Agreement and the other Loan Documents are in full force and effect, are
properly perfected and are enforceable in accordance with the terms of the
Credit Agreement and the other Loan Documents, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.


15.Waiver. The undersigned Lenders hereby waive (i) the Event of Default which
occurred under clause (b) of Section 6.2.4 of the Credit Agreement for the
Fiscal Quarter ending September 30, 2014, (ii) the Event of Default which
occurred under Section 7.1.17 of the Credit Agreement with respect to the
failure of the Sponsor to make the Financial Covenant Default Contribution which
was owed because of the Borrower’s failure to comply with the provisions of
Section 6.2.4(b) for the Fiscal Quarter ending September 30, 2014, (iii) the
obligation of the Borrower to pay interest at the Post-Default Rate for the
period beginning on September 30, 2014, and continuing through and including the
Tenth Amendment Date, (iv) the default that occurred under the Agreement to
Contribute Capital because of the failure of the Sponsor to make the Financial
Covenant Default Contribution that was required because a Default occurred under
Section 6.2.4 of the Credit Agreement for the Fiscal Quarter ending September
30, 2014, and (v) the requirement for the Borrower to comply with clause (b) of
Section 6.2.4 of the Credit Agreement for the Fiscal Quarter ending on December
31, 2014. The foregoing waivers are limited solely to the matters stated above
and shall not be deemed to be an extension, waiver or amendment of any other
provision of the Credit Agreement, any other Loan Document, or any Contribution
Agreement.



--------------------------------------------------------------------------------





16.Effect of Amendment. Except as expressly set forth herein, all terms of the
Credit Agreement and the other Loan Documents shall be and remain in full force
and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Borrower and the Parent Guarantor to the Lenders, the Agent
and the other Secured Parties, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity. The execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of the Lenders or the
Agent under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement or any Loan Document. This Amendment shall constitute a
Loan Document for all purposes of the Credit Agreement.


17.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


18.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


19.Costs and Expenses. The Borrower agrees to pay all costs and expenses of the
Agent in connection with this Amendment in accordance with Section 9.3 of the
Credit Agreement, including without limitation, the reasonable costs and
attorneys’ fees of King & Spalding LLP, counsel to the Agent.


20.Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Amendment shall become effective when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, pdf or other electronic means shall be effective as
delivery of a manually executed counterpart of this Amendment.


21.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.


[signature pages follow]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


PICO NORTHSTAR HALLOCK, LLC


By:                         /s/ Neil C. Juhnke
Name: Neil C. Juhnke
Title: President


PICO NORTHSTAR, LLC


By:                        /s/ Max Webb            
Name: Max Webb
Title: CFO


ING CAPITAL LLC, as Agent


By:                    /s/ William B. Redmond    
Name: William B. Redmond
Title: Managing Director




By:                        /s/ W. Leroy Startz        
Name: W. Leroy Startz
Title: Director





--------------------------------------------------------------------------------





AGCOUNTRY FARM CREDIT SERVICES, FLCA
as a Lender




By:                    /s/ James F. Baltezore            
Name: James F. Baltezore
Title: VP Agribusiness and Capital Markets





--------------------------------------------------------------------------------





AGFIRST FARM CREDIT BANK
as a Lender




By:                    /s/ Steven J. O'Shea            
Name: Steven J. O'Shea
Title: Vice President





--------------------------------------------------------------------------------



AGSTAR FINANCIAL SERVICES, FLCA
as a Lender




By:                    /s/ Troy Mostaert            
Name: Troy Mostaert
Title: VP Capital Markets





--------------------------------------------------------------------------------



FARM CREDIT SERVICES OF AMERICA, PCA
as a Lender




By:                    /s/ Curt A. Brown            
Name: Curt A. Brown
Title: Vice President



--------------------------------------------------------------------------------



FARM CREDIT WEST, FLCA
as a Lender




By:                    /s/ Ben Madonna            
Name: Ben Madonna
Title: Vice President



--------------------------------------------------------------------------------



KODABANK
as a Lender




By:                    /s/ Tom Schuster            
Name: Tom Schuster
Title: Sr. Loan Officer













--------------------------------------------------------------------------------



AMENDED EXHIBIT D


COMPLIANCE CERTIFICATE


__________________ __, 20__


ING Capital LLC, as Agent
1325 Avenue of the Americas
New York, New York 10019
Attention: Loan Administration Group


Gentlemen:


The undersigned, on behalf of the Borrower and not individually, hereby
certifies that he is the Chief Financial Officer of PICO NORTHSTAR HALLOCK, LLC,
a Delaware limited liability company (the “Borrower”), and that as such he is
authorized to execute this Compliance Certificate (the “Certificate”) of the
Borrower pursuant to the Credit Agreement (as it may be amended, supplemented or
restated from time to time, the “Credit Agreement”; each capitalized term used
herein having the same meaning given to it in the Credit Agreement unless
otherwise specified herein) dated as of June 13, 2011, among Borrower, PICO
Northstar, LLC, a Delaware limited liability company, as Parent Guarantor, the
various lenders from time to time party thereto (the “Lenders”), and ING Capital
LLC, a Delaware limited liability company (“ING”), as agent for the Lenders (in
such capacity, the “Agent”). The undersigned further certifies, represents and
warrants that to his knowledge, after due inquiry that, as of the date hereof
and as of the last day of the immediately preceding Fiscal [Quarter] [Year]:


(a)    The Borrower has fulfilled its respective obligations under the Credit
Agreement, the Notes and the other Loan Documents.


(b)    The representations and warranties made by the Borrower in each Loan
Document (except to the extent expressly stated to be as of an earlier date) are
true and correct in all material respects on and as of the time of delivery
hereof.
(c)    Since September 30, 2014, no Material Adverse Change has occurred.
(d)    The financial statements delivered to the Agent concurrently with this
Compliance Certificate have been prepared in accordance with GAAP consistently
applied and fairly present the financial condition and results of operations of
the applicable Persons as at the end of, and for, the period indicated (subject,
in the case of quarterly financial statements, to normal year-end adjustments).
(e)    No Default or Event of Default has occurred and is continuing.
(f)    Schedule 1 attached hereto has been duly completed and is true and
correct in all respects.


[signature page follows]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered and the certification and warranties contained herein to be made by
the chief [operating] [accounting] [financial] Authorized Officer of Borrower
authorized to execute and deliver this Certificate as of the day and year first
set forth above.






PICO NORTHSTAR HALLOCK, LLC




By:__________________________________
Name:
Title:





--------------------------------------------------------------------------------



Schedule I
ATTACHMENT TO COMPLIANCE CERTIFICATE


ALL TERMS USED HEREIN SHALL HAVE THE MEANING
ASCRIBED TO SUCH TERMS IN THE CREDIT AGREEMENT


A.    DEBT TO ADJUSTED CAPITALIZATION RATIO


1.
Total Debt                                        $___________



2.
Parent Guarantor’s consolidated shareholders’ or member’s
equity            $___________



3.
The amount equal to development expenses in an amount not to exceed $8,350,000
incurred in connection with the Project but solely to the extent such
development expenses are treated as current expenses (and are not capitalized)
on the financial statements of the Borrower in accordance with
GAAP.                                            $___________



4.
The amount of development expenses referenced in Item 3 that would have been
amortized as of such date in accordance with GAAP had such development expenses
been capitalized and not currently
expensed.                                        $___________



5.
Item 3 minus Item 4                                    $___________



6.
Item 1 plus Item 2 plus Item 5                            $___________



7.
Ratio of Item 1 to Item 6                                ____________



8.
Maximum Permissible Debt to Capitalization Ratio from Section 6.2.4(a) of the
Credit Agreement.60 to 1.00



9.
Default Indicated?                                    ____________



B.    DEBT SERVICE COVERAGE RATIO (beginning with the first full Fiscal Quarter
ending after the Project Construction Completion Date)


1.
EBITDA                                        $___________



2.
Consolidated Capital Expenditures (excluding that portion of Consolidated
Capital Expenditures which is financed by Indebtedness (other than the
Obligations)             $___________



3.
First DSCR Preferred Equity Issuance (if applicable)                $___________



4.
Other DSCR Preferred Equity Issuances (if
applicable)                $___________



5.
2014/2015 DSCR Preferred Equity Issuances (if
applicable)                $___________



6.
Permitted Tax Distributions                                $___________



7.
Any other distributions made by the Parent Guarantor                $___________




--------------------------------------------------------------------------------





8.
(Items 1+3+4+5) minus (Items 2+6+7)                        $___________



9.
Debt Service (1):

(a)
Interest Expense payable in cash                         $___________

(b)
Scheduled principal repayments of Indebtedness, including without limitation,
scheduled payments of principal in respect of Capitalized Lease Liabilities
        $___________

Sum of (a) and (b)                                 $___________


10.
Ratio of Item 8 to Item 9                                ____________



11.
Minimum Debt Service Coverage Ratio from Section 6.2.4(b) of the Credit
Agreement: 1.25 to 1.00



12.
Default indicated?                                    ____________



13.
If Default is indicated, determine the Ratio of Item 8 to Item 9 for the single
Fiscal Quarter ending on the date of determination if the date of determination
is with respect to a Fiscal Quarter ending during the period from March 31, 2015
through and including December 31, 2015    ____________



14.
Minimum Debt Service Coverage Ratio from proviso of Section 6.2.4(b) of the
Credit Agreement 1.00 to 1.00



15.
Default indicated?                                    ____________



C.    MINIMUM NET WORTH OF BORROWER


1.
Net Worth                                        $___________



2.
Minimum Net Worth from Section 6.2.4(c) of the Credit
Agreement:        $50,000,000.



3.
Default indicated?                                    ____________



                               


(1) Debt Service for the four Fiscal Quarter period ending on the last day of
the second full Fiscal Quarter following the Project Construction Completion
Date shall be deemed to be (x) Debt Service for the first and second full Fiscal
Quarters following the Project Construction Completion Date multiplied by (y)
2.0 and (2) Debt Service for the four Fiscal Quarter period ending on the last
day of the third full Fiscal Quarter following the Project Construction
Completion Date shall be deemed to be (x) Debt Service for the first, second and
third full Fiscal Quarters following the Project Construction Completion Date
multiplied by (y) 1.33. If the foregoing applies, please note accordingly.



--------------------------------------------------------------------------------



D.    MINIMUM TANGIBLE NET WORTH OF SPONSOR


1.
Tangible Net Worth                                    $___________



2.
Minimum Tangible Net Worth from Section 6.2.4(d) of the Credit Agreement:
$350,000,000.



3.
Default indicated?                                    ____________



E.    MAXIMUM ANNUAL CAPITAL EXPENDITURES (beginning with the first full Fiscal
Year ending after the Project Construction Completion Date)


1.
Consolidated Capital Expenditures                            $___________



2.
Maximum Annual Capital Expenditure from Section 6.2.5 of the Credit Agreement:
$1,800,000.



3.
$1,800,000 minus Consolidated Capital Expenditures for the prior Fiscal Year:
    $___________



4.
Item 2 plus Item 3                                    $___________



5.
Default indicated?                                    ____________



F.    DEBT TO CAPITALIZATION RATIO


1.
Total Debt                                        $___________

    
2.
Parent Guarantor’s consolidated shareholders’ or member’s
equity            $___________



3.
Item 1 plus Item 2                                     $___________



4.
Ratio of Item 1 to Item 3                                ____________



5.
Category for Applicable Margin                            ____________



G.    EXCESS CASH FLOW


1.
EBITDA                                        $___________

    
2.
Cash Interest paid                                    $___________



3.
Taxes and Permitted Tax Distributions paid in
cash                    $___________



4.
Actual Consolidated Capital Expenditures made (which are not financed other than
with proceeds of Loans)                                            $___________



5.
Scheduled repayments of principal under any
Indebtedness                $___________



6.
Prepayments of the Term Loan (other than under Section
3.3.1(l))            $___________



7.
Increase in Working Capital                                $___________




--------------------------------------------------------------------------------





8.
Decrease in Working Capital                                $___________



9.
Sum of Items 1 to 7                                    $___________



10.
Item 9 minus Item 1 minus Item 8                            $___________






